 


109 HR 4299 IH: Choctaw Code Talkers Recognition Act
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4299 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Boren introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the President to present a gold medal on behalf of the Congress to the Choctaw Code Talkers in recognition of their contributions to the Nation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Choctaw Code Talkers Recognition Act.
2.FindingsCongress finds the following:
(1)On April 6, 1917, the United States, after extraordinary provocations, declared war on Germany, thus the United States entered World War I, the War to End All Wars.
(2)At the time of this declaration of war, Indian people in the United States, including members of the Choctaw Nation, were not accorded the status of citizens of the United States.
(3)Without regard to this lack of citizenship, many members of the Choctaw Nation joined many members of other Indian tribes and nations in enlisting in the Armed Forces to fight on behalf of their native land.
(4)Members of the Choctaw Nation were enlisted in the force known as the American Expeditionary Force, which began hostile actions in France in the fall of 1917, and specifically, members of the Choctaw Nation were incorporated in a company of Indian enlistees serving in the 142d Infantry Company of the 36th Division.
(5)A major impediment to Allied operations in general, and American operations in particular, was the fact that the German forces had deciphered all codes used for transmitting information between Allied commands, leading to substantial loss of men and materiel during the first year of American action.
(6)Because of the proximity and static nature of the battle lines, a method to communicate without the knowledge of the enemy was needed.
(7)An American commander realized the fact that he had under his command a number of men who spoke a native language. While the use of such native languages was discouraged by the American Government, the commander sought out and recruited 18 Choctaw Indians to use for transmission of field telephone communications during an upcoming campaign.
(8)Because the language used by the Choctaw soldiers in the transmission of information was not based on a European language or on a mathematical progression, the Germans were unable to understand any of the transmissions.
(9)The Choctaw soldiers were placed in different command positions, to achieve the widest possible area for communications.
(10)The use of the Choctaw Code Talkers was particularly important in the movement of American soldiers in October of 1918 (including securing forward and exposed positions), in the protection of supplies during American action (including protecting gun emplacements from enemy shelling), and in the preparation for the assault on German positions in the final stages of combat operations in the fall of 1918.
(11)In the opinion of the officers involved, the use of Choctaw Indians to transmit information in their native language saved men and munitions, and was highly successful. Based on this successful experience, Choctaw Indians were being withdrawn from frontline units for training in transmission of codes so as to be more widely used when the war came to a halt.
(12)The Germans never succeeded in breaking the Choctaw code.
(13)This was the first time in modern warfare that such transmission of messages in a native American language was used for the purpose of confusing the enemy.
(14)This action by members of the Choctaw Nation is another example of the commitment of American Indians to the defense of our great Nation and adds to the proud legacy of such service.
(15)The Choctaw Nation has honored the actions of these 18 Choctaw Code Talkers through a memorial bearing their names located at the entrance of the tribal complex in Durant, Oklahoma.
3.Congressional gold medal
(a)Presentation AuthorizedTo express recognition by the United States of America and its citizens in honoring the Choctaw Code Talkers who distinguished themselves in performing a unique, highly successful communications operation that greatly assisted in saving countless lives and in hastening the end of World War I, the President is authorized to present to each Choctaw Code Talker, or a surviving family member of that Code Talker, on behalf of the Congress, a gold medal of appropriate design honoring the Choctaw Code Talkers.
(b)Design and StrikingFor the purposes of the presentations referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
5.Status as national medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
6.Funding
(a)Authority to Use Fund AmountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the costs of the medals authorized by this Act.
(b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
